UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 144 OMB APPROVAL OMB Number: 3235-0101 Expires: December 31, 2009 Estimated average burden hours per response 2.00 SEC USE ONLY NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. DOCUMENT SEQUENCE NO. CUSIP NUMBER 1 (a) NAME OF ISSUER (Please type or print) The York Water Company (b) IRS IDENT. NO. 23-1242500 (c) S.E.C. FILE NO. 0-690 WORK LOCATION 1 (d) ADDRESS OF ISSUERSTREETCITYSTATE ZIP CODE 130 East Market Street, York, PA, 17401 (e) TELEPHONE NO. AREA CODE 717 NUMBER 845-3601 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIESARE TO BE SOLD George W. Hodges (b)
